    Case: 3:03-cr-00739-JGC Doc #: 2280 Filed: 04/20/20 1 of 1. PageID #: 7348




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


UNITED STATES OF AMERICA,                  :     CASE NO. 3:03CR-739-1
                                           :
                        Plaintiff,         :     JUDGE JAMES G. CARR
                                           :
   -vs-                                    :     NOTICE OF ATTORNEY APPEARANCE
                                           :
JAMES L. WHEELER,                          :
                                           :
                        Defendant.         :


      Undersigned counsel, Jeffrey Lazarus, enters a Notice of Appearance of Counsel on behalf

of the Defendant, James Wheeler, in the above-captioned case. Please add Jeffrey Lazarus to the

docket as counsel for Mr. Wheeler.

                                                   Respectfully submitted,

                                                   STEPHEN C. NEWMAN
                                                   Federal Public Defender
                                                   Ohio Bar: 0051928


                                                   s/ Jeffrey B. Lazarus
                                                   Jeffrey B. Lazarus (0079525)
                                                   Assistant Federal Public Defender
                                                   Office of the Public Defender
                                                   1660 W. 2nd Street, Suite 750
                                                   Cleveland, OH 44113
                                                   PH: 216.522.4856
                                                   FAX: 216-522-4321
                                                   Email: jeffrey_lazarus@fd.org
